Exhibit 10.1

TAX INDEMNIFICATION AGREEMENT

This Tax Indemnification Agreement (the “Indemnification Agreement”), dated as
of the 29th day of December 2011, is entered into by F.N.B. Corporation (the
“Company”) and Robert J. McCarthy, Jr. (the “Executive”).

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of June 15, 2011
(the “Merger Agreement”) between the Company and Parkvale Financial Corporation
(“PFC”), PFC shall merge with and into the Company (the “Merger”), effective as
of January 1, 2012, and thereafter PFC shall cease to exist as a separate legal
entity;

WHEREAS, the Executive is a participant in the Parkvale Financial Corporation
Amended and Restated Supplemental Executive Benefit Plan (the “SEBP”) and the
Parkvale Savings Bank Amended and Restated Executive Deferred Compensation Plan
(the “EDCP” and together with the SEBP, the “Deferred Compensation Plans”);

WHEREAS, PFC will incur a change in ownership or effective control (a “Change in
Control”) within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) upon the Merger;

WHEREAS, pursuant to the Company’s request, PFC and Parkvale Savings Bank
(collectively, “Parkvale”) have agreed to terminate the Deferred Compensation
Plans in connection with the Merger and to pay out the Executive’s account
balances under the Deferred Compensation Plans in a lump sum prior to completion
of the Merger, except that, due to TARP restrictions, bonus-related deferrals
under the EDCP and SEBP will be paid by FNB in 2012 following completion of the
Merger and redemption of the TARP preferred stock issued to the U.S. Department
of the Treasury;

WHEREAS, Sections 7.2(b)(i) and 8.2(i) of the SEBP and the EDCP, respectively,
permit the Deferred Compensation Plans to be irrevocably terminated within 30
days prior to the occurrence of a change in control and payment of the account
balances to be accelerated, provided that certain conditions set forth in Treas.
Reg. §1.409A-3(j)(4)(ix)(B) are satisfied; and

WHEREAS, the Company has agreed to indemnify the Executive as set forth herein
in the event that the Internal Revenue Service determines that the distributions
under the Deferred Compensation Plans in 2011 were not made in compliance with
Section 409A of the Code;

NOW, THEREFORE, in consideration of the promises, covenants and agreements of
the parties contained herein, and incorporating the foregoing recitals, the
parties, intending to be legally bound, agree as follows:

 

1.

Gross-Up Payment. If it shall be determined that any distributions made under
the Deferred Compensation Plans which are made in connection with the
termination and liquidation of such plans (all such distributions being referred
to herein as “Gross Payments”) are subject to the 20% additional tax and/or
interest or other penalties imposed by Section 409A of the Code (such additional
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Additional Tax”) by reason of the payment of such amounts in
2011, then the Company shall pay to the



--------------------------------------------------------------------------------

  Executive, in a lump sum, an additional payment (the “Gross-Up Payment”) in an
amount such that after the payment by the Executive of all federal, state and
local income or employment-related taxes imposed on the Gross-Up Payment
(including Social Security and Medicare taxes, and reflecting the phase-out of
deductions and the Executive’s ability to deduct certain of such taxes, and
including any interest or penalties imposed with respect to such taxes not being
timely paid), the Executive retains an amount of the Gross-Up Payment equal to
the Additional Tax imposed on the Gross Payments.

 

2. Determinations. All determinations required to be made under this
Indemnification Agreement, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by a nationally
recognized accounting firm designated by the Company (the “Accounting Firm”).
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment shall be paid by the Company to the Executive as
provided in Paragraph 4 hereof. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

 

3. Claims. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive
receives written notice of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date any payment of taxes with respect to such
claim is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, then the
Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, with all fees and expenses of such
attorney to be borne solely by the Company and paid by the Company directly;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest for the period commencing upon the date of this
Indemnification Agreement and ending upon the date of final resolution of the
contested claim and



--------------------------------------------------------------------------------

shall indemnify and hold the Executive harmless, on an after-tax basis, for any
income taxes imposed as a result of such representation and payments of costs
and expenses.

The Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner. The Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine.

 

4. Time of Payment. Any Gross-Up Payment payable by the Company under this
Indemnification Agreement shall be paid to the Executive no later than five (5)
business days prior to the date on which the Executive is required to remit the
related taxes to the taxing authority or, in the case of a tax audit or
litigation addressing the existence or amount of a tax liability, no later than
five (5) business days prior to the date on which the taxes that are the subject
of audit or litigation, if any, are required to be remitted to the taxing
authority. If, after the receipt by the Executive of a Gross-Up Payment from the
Company pursuant to this Indemnification Agreement, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto) no later than five (5) business
days following the Executive’s receipt of the refund.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the dates set forth below.

 

F.N.B. CORPORATION     EXECUTIVE By:  

Stephen J. Gurgovits

   

/s/ Robert J. McCarthy, Jr.

      Robert J. McCarthy, Jr.  

Chief Executive Officer

   

12/29/2011

  Title     Date  

12-29-2011

      Date    